LEE, J.,
concurring:
¶ 12. I concur with the application of the law and the result reached by the majority in the case at bar; however, I feel that there is a deficit in the system which robs the employee of the intended compensatory purposes of the worker’s compensation system. Mississippi Code Annotated § 71-3-1 (Rev.1995) states the purpose of workers’ compensation law as follows:
This chapter shall be known and cited as “Workers’ Compensation Law,” and shall be administered by the Workers’ Compensation Commission, hereinafter referred to as the “commission,” cooperating with other state and federal authorities for the prevention of injuries and occupational diseases to workers and, in event of injury or occupational disease, their rehabilitation or restoration to health and vocational opportunity....
The deficit in the system which may deprive the employee of the aforementioned purpose is in the notification to employees of their rights relative to the one year statute of limitations which becomes applicable once the employee has signed and the employer has filed form B-31, “Report Of Payment And Settlement Receipt.”
¶ 13. I am aware that there is vague and over broad verbiage on form B-31 relative to possible limitations of an employee’s rights after one year has passed from the date of filing; however, the term “may” does not notify the employee that a one year statute of limitations applies and that any further claims for the work-related injury, or ailments stemming from the work-related injury will be forever barred after the expiration of one year from the date of filing form B-31.1 urge the legislature and the Mississippi Workers’ Compensation Commission to institute a change which requires that a definite *829statement be given which notifies the employee of their rights relative to the applicable one year statute of limitations and that promotes the very basis of this system, which is to make sure employees have been rehabilitated and restored relative to their health and occupational capacity after the occurrence of a work-related injury.
BRIDGES, IRVING, PAYNE, AND THOMAS JOIN THIS SEPARATE WRITTEN OPINION.